Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-15-00578-CV

                                    IN RE Raymond Payton TAYLOR

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 30, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 15, 2015, relator Raymond Payton Taylor filed a petition for writ of

mandamus complaining of the trial court’s order granting a defendant’s motion to sever in the

underlying personal injury cause of action. The court has considered relator’s petition and is of the

opinion that relator is not entitled to mandamus relief. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                          PER CURIAM




1
 This proceeding arises out of Cause No. 2014-CI-05326, styled Raymond Payton Taylor v. Wanda Swim and Jamie
Hogue, pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Janet P. Littlejohn presiding.